 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                 ***
                                                         Case No. 2:16-cv-02633-RFB-PAL
 9   JUSTIN RIDER,
                                                                    ORDER TO PRODUCE
10                     Plaintiff,                                  JUSTIN RIDER, # 12769
11            v.
12   D. TRISTAN, et al.,
13
                       Defendants.
14
15      TO:        SHERIFF KENNETH ELGAN, ESMERALDA COUNTY JAIL,
16                 GOLDFIELD, NV
        TO:        UNITED STATES MARSHAL FOR THE DISTRICT OF
17
                   NEVADA AND ANY OTHER UNITED STATES MARSHAL
18
19
            THE COURT HEREBY FINDS that JUSTIN RIDER, #12769, is presently in
20
     custody of the Esmeralda County Jail, located at Goldfield, Nevada.
21
22          IT IS HEREBY ORDERED that the Sheriff of Esmeralda County Jail, or his designee,
23   shall transport and produce JUSTIN RIDER, #12769, to the Lloyd D. George United States
24
     Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on or about Monday,
25
     Januiary 14, 2019, at the hour of 10:30 A.M., in LV Courtroom 7C to attend a hearing in the
26
27   instant matter, and arrange for his appearance on said date as may be ordered and directed by the

28
 1   Court entitled above, until the said JUSTIN RIDER, #12769, is released and discharged by the
 2   said Court; and that the said JUSTIN RIDER, #12769, shall thereafter be returned to the
 3
     custody of the Sheriff, Esmeralda County Jail, Goldfield, NV, under safe and secure conduct.
 4
 5
 6         DATED this 17th day of December, 2018.
 7
 8
                                               _________________________________
 9                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 2 of 2
